Title: From Thomas Jefferson to George Washington, 10 November 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Nov. 10. 1791.

I have duly examined the inclosed papers relating to the purchase by judge Symmes of the lands on the Great Miami, and think it will be proper to lay them before the legislature. They will thereby see the foundation of the larger claim of this purchaser mentioned in the report I have had the honour of presenting to you, and also the expediency of providing some speedy and regular mode of deciding this and other questions of a like nature which might arise hereafter, and obstruct for a considerable time the proceedings relative to the public lands.—I have the honour to be with the most profound respect & attachment, Sir, Your most obedient & most humble servt,

Th: Jefferson

